                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


PATRICIA AIELLO, et al.,
individually and as assignees
of claims owned by Kube, LLC,

                   Plaintiffs,            Case No. 17 C 985

           v.                             Judge Harry D. Leinenweber

SOUTHERN WINE & SPIRITS OF
AMERICA, INC., and successor
entity SOURTHERN [sic]
GLAZER’S WINE AND SPIRITS OF
ILLINOIS, LLC, an Illinois
Corporation.

                     Defendant.


                      MEMORANDUM OPINION AND ORDER

     For the reasons stated herein, Defendant’s Motion to Dismiss

the Fourth Amended Complaint (Dkt. No. 113) is granted. Plaintiffs’

Fourth   Amended    Complaint     (Dkt.   No.   108)   is   dismissed   with

prejudice.

                             I.    BACKGROUND

     On April 26, 2019, the Court granted Defendant’s Motion to

Dismiss Plaintiffs’ Third Amended Complaint alleging an opt-in

collective action against Defendant for failure to pay wages in

violation of the Fair Labor Standards Act (FLSA) and the Illinois

Minimum Wage Payment and Collections Act (IMWPAC). Because the

Third Amended Complaint was the first one that named Defendant
Sourthern [sic] Glazer’s Wine and Spirits of Illinois, LLC (“SG”)

as   a    party,   the   Court    dismissed    the   case   without    prejudice.

Plaintiffs have now filed their Fourth Amended Complaint and

Defendant has again moved to dismiss.             The Motion is based on the

same reasoning as was the Motion directed at the Third Amended

Complaint:      that Defendant was not Plaintiffs’ employer.

         A little history is in order.        Kube LLC (“Kube”), a defendant

in the first three Complaints Plaintiffs filed, entered into an

agreement with Defendant to provide “consumer educators” (“CEs”),

individuals who would go to retail stores and supermarkets to

promote Defendant’s alcohol related products by offering customers

free samples. Under Defendant’s contract with Kube, the latter was

to   “recruit,     hire,    and   train”   the   CEs.   The   contract       further

provided that Kube had complete discretion to “determine the

method, details and means of performance of these services.”                     It

further      specifically     disclaimed      that   Defendant   was     a    joint

employer of the CEs, including all matters related to compensation.

         Based on the clear unambiguous language of the agreement, the

Court granted Defendant’s Motion to Dismiss, stating that the Third

Amended Complaint failed to allege any plausible basis for finding

that Defendant was a joint employer with Kube of the Plaintiffs.

(See April 26, 2019 Mem. Op. and Order, Dkt. No. 103.)




                                      - 2 -
                        II. LEGAL STANDARD

     To survive a Rule 12(b)(6) motion to dismiss, “a complaint

must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

                         III. DISCUSSION

     Plaintiffs have settled with Kube. Plaintiffs’ Fourth Amended

Complaint now brings the two wage claims solely against SG. With

respect to the allegations comprising the wage claims, this version

is virtually identical to the Third Amended Complaint. It merely

deletes Kube from the Complaint’s paragraphs and eliminates any

mention of the agreement between Kube and Defendant. As Defendant

points out, this latest version completes an odyssey commencing

with Complaints One, Two and Three brought solely against Kube,

through Complaint Four against both Kube and Defendant, SG, to

Complaint Five solely against Defendant, SG.     This version also

conveniently leaves out the allegation in all previous Complaints

about the contract between Kube and Defendant.

     Plaintiffs seek to salvage this latest version arguing that,

since the Complaint does not refer to the Kube-Defendant contract,

the Court cannot consider it on a Motion to Dismiss without

converting the Motion to one for summary judgment. However, as



                              - 3 -
Defendant points out, previous versions of a Complaint that are

filed with the Court are public court records and may be considered

on a Motion to Dismiss. Hensen v. CSC Credit Services, 29 F.3d

280. 284 (7th Cir. 1994); Ibscher v. Sternes, 2004 WL 1368799 at

*1 (N.D. Ill.2004). Plaintiffs, apparently believing that their

argument may not fly, argues as a backup that the contract is

irrelevant because two employers are not allowed to circumvent the

wage    laws   through   an    agreement    to    violate   the   wage   laws.

Plaintiffs’ argument is based on their contention that the wage

laws take a conservative view in determining whether an employee

is an independent contractor or an employee. Plaintiff cites Estate

of Suskovich v. Anthem Health Plans of Virginia, Inc., 553 F.3d

559, 565 (7th Cir. 2009). However, this argument is inapposite.

No   one   contends   that    Plaintiffs    are   independent     contractors,

because they are clearly employees. The issue is whether Plaintiffs

are employees of Kube or of Defendant.

       Plaintiffs’ argument might have some merit if there were any

allegations to support it. As Plaintiffs point out, an employer

cannot get around the wage laws by contracting with a third party

to pay its employees in violation of the wage laws. However, they

still must be its employees. Plaintiffs contend that Defendant,

even under its contract with Kube, retained so much control over




                                    - 4 -
the    CEs    that    the    economic   reality    was   that    Plaintiffs     were

Defendant’s employees.

       Plaintiffs provide a laundry list of controls and regulations

imposed by Defendant to support the economic reality that they

were Defendant’s employees. They allege, inter alia, that the CEs,

being a part time position, were required to report to specific

locations at specific times (4th Am. Compl. ¶ 89); CEs “managed”

their wages from a web site operated by Kube (Id. ¶ 91); CEs were

required to adhere to a detailed marketing and display plan of

Defendant’s products (Id. ¶ 106); Defendant established a dress

code    and    makeup       requirements    (Id.    ¶¶ 97-98);     and    Defendant

provided guidelines for the service of the Defendant’s alcohol

products (Id. ¶ 105).

       However,       the    Fourth    Amended    Complaint     fails    to   attain

plausibility because all of the so-called controls and regulations

relate to the specific product Defendant is purchasing from Kube.

In     previous      iterations   of    Plaintiffs’      Complaint,      Plaintiffs

described Kube, who “did business under the name ‘Kube Marketing,’

[as] a self-styled ‘consumer educator’ in the business of promoting

consumer products-primarily and other retail outlets across at

least five states.” (3d Am. Compl. ¶ 87, Dkt. No. 73) Kube also

“employed more than 700 ‘consumer educators’ in the state of




                                         - 5 -
Illinois alone.” (Id. ¶ 89).      Clearly Kube was not a fly-by-night

phony organization.

     Where Plaintiffs’ Complaint loses plausibility, is in their

contentions that the controls maintained by Defendant SG makes it

their employer. The so-called “economic reality” of the Kube-

Defendant relationship is that Defendant is purchasing a product

from Kube, i.e., product promotion. As in any product purchase

agreement, the purchaser can be expected to dictate certain aspects

of the product to be purchased; in this case, the time and location

of the services to be provided, the appearance of the CEs, the

handling of the product, and other related matters. If Defendant

did not contract with a business such as Kube, it would have to

hire up to 700 part time employees, which in turn would require it

to manage the part timers to ensure that the employees were

promoting its products in a proper manner. The paper work alone

would be difficult if not unmanageable.

     The Fourth Amended Complaint does not allege that:

     1.   Defendant hired Plaintiffs;
     2.   Defendant disciplined Plaintiffs;
     3.   Defendant had the power to fire Plaintiffs;
     4.   Defendant paid Plaintiffs;
     5.   Defendant trained Plaintiff; or
     6.   Plaintiffs’ work would be conducted over an
          extended period of time.

     Since   there   are   no   such   claims   in   the   Fourth   Amended

Complaint, it flunks the economic reality test because Defendant



                                  - 6 -
clearly entered into a contract with Kube to perform the services

carried out by Plaintiffs and agreed to pay it for these services.

Village of Winfield v. Illinois State Labor Relations Board, 678

N.E.2d 1041, 1044 (Ill. 1997).

     Lastly, there are no allegations that Defendant had anything

to do with Kube’s failure to pay Plaintiffs their due wages. The

evidence is that Defendant paid Kube under the contract but that

Kube apparently failed to pay Plaintiffs the wages that were due.

Assuming Kube’s failure to pay was due to financial reasons, there

are no allegations in the Fourth Amended Complaint that Defendant

knew or had reason to know of these problems when it contracted

with Kube. Therefore, the latest Complaint, like its predecessor,

fails the plausibility test. The Motion to Dismiss the Fourth

Amended Complaint is granted.

                            IV.   CONCLUSION

     For the reasons stated herein, Defendant’s Motion to Dismiss

Fourth Amended Complaint (Dkt. No. 113) is granted. Plaintiff’s

Fourth   Amended    Complaint   (Dkt.   No.   108)   is   dismissed   with

prejudice.

IT IS SO ORDERED.




                                          Harry D. Leinenweber, Judge
                                          United States District Court
Dated: 11/21/2019

                                  - 7 -
